Mr. Justice Gabbert
dissenting:
The court has made a will for the testator, instead of construing the one he did make. It is not our province to bend, twist or shape the text of a will, or add or eliminate words, until at last we may succeed in forcing it into the mold of our preconceived ideas, of what the testator intended, hut simply and solely to ascertain its true legal sense from the language employed, whatever that may be, by the application of the rules of law which must control in the exposition of a will. There is an irreconcilable conflict between the paragraphs involved. No specific property is charged with the payment of the bequests preceding the one to Mrs. Bacon. They are not to bé paid out of any particular fund, and if paid, must he satisfied from the general estate of the testator. The bequest to Mrs. Bacon is also general, for *52thereby the testator bequeaths to her all his real estate, and all his personal property of every description, and all his moneys, notes, bonds or stocks, possessed by him at the time of his death. The several general bequests cannot be satisfied because the one made to Mrs. Bacon cannot be carried into effect and those preceding paid, for the obvious reason that the latter would have to be satisfied out of the general estate of the testator, and Mrs. Bacon would only receive what was left. In other words, according to the provisions of the will, the testator has bequeathed the same property to different persons. Such a disposition, it is manifest, cannot be made or carried into effect.
Where an irreconcilable repugnancy exists between different clauses of a will, the posterior clause prevails. — 30 Ency. 685; 2 Woemer, § 415; 1 Jarman on Wills, 473; 1 Redfield on Wills, p. 451; Covert v. Sebern, 73 Iowa 654 (568); Rogers v. Highnote, 126 Ga. 740 (744); Hartley v. Hartley, 108 N. W. 979; Frank v. Frank, 111 S. W. 1119 (1121); Hurfitt v. Jessop, 94 Ill. 158 (163); Foster v. Stevens, 146 Mich. 131 (139); Hoioard v. Howard, 4 Bush (Ky-) 494 (497); Armstrong v. Crapo, 72 Iowa 604 (607); Heodelbaugh v. Wagner, 72 Iowa 601 (604); Schouler on Wills, p. 546, n. 1, subdiv. 7; Schouler on Wills, § 478; Underhill on Wills, § 357; Covenhoven v. Shuler, 2 Paige Ch. 122 (129).
Redfield, above cited, says that this rule is generally adopted by the American courts; and Jarman on Wills says that it is unsparingly applied, even when thereby the prior devises -are defeated in toto. The generally accepted reason for the rule is, that in construing a will the intent of the testator at the moment of the execution of the will is to govern; hence, the posterior clause in case of repugnancy prevails, because it expresses his later testamentary in*53tention, and, therefore, furnishes the only safe guide by which to determine his intention.—Underhill on Wills, § 357; Howard v. Howard, supra; Murfitt v. Jessop, supra; Foster v. Stevens, supra; Armstrong v. Crapo, supra.
When conflicting and repugnant clauses of a will are plain and unambiguous, words cannot be supplied for the'purpose of expressing the supposed intention of the testator; or, in other words, a court cannot make a will for a testator by supplying words supposed to have been omitted by him, in order to indicate an intention which the will itself does not express. — 2 Woerner, §414; Pickering v. Langdon, 22, Me. 413 (429); Simpson v. Smith, 33 Tenn. 394 (396); Underhill on Wills, § 361.
Neither, in such circumstances, is extrinsic evidence admissible to add to, or subtract from, its meaning.—Arthur v. Arthur, 10 Barb. (N. Y.) 1, (16); Bulkeley v. Worthington, etc., Society, 78 Conn. 526 (534); St. Paul Sanitarium v. Freeman, 111 S. W. 443 (444); 2 Woerner, § 421.
The court has either ignored or misapplied these rules. There is no ambiguity in any of the clauses involved. They are plain and unambiguous; but notwithstanding this fact, the court has assumed to supply words in paragraph ten, for the purpose of making it express his supposed intention, which, the court says, was to bequeath Mrs. Bacon all of his property after the preceding general bequests were satisfied. This is mere conjecture. He did not say so, nor can we gather from the language employed in the preceding paragraphs of the will or any part of it, that he intended to say so, in the face of the explicit expressions employed in paragraph ten. We may think it probable that such was his intention, but that is only conjecture, and contrary to the clear and unmistakable language of the will itself. The intention of *54the testator expressed by the words he has employed to express it must govern in the construction of his will.—Martindale v. Warner, 15 Pa. St. 471 (480); Quincy v. Rogers, 9 Cush. (Mass.) 291 (295). This is the only safe rule. Unless this salutary rule is followed, the result will be, as in the case.at bar, that courts will assume the prerogative of making a will .read so as to express what they imagine the testator intended to say, or ought to have said. The duty of courts is to execute a will as made, and not to make one for the testator — Elliott v. Topp, 63 Miss. 132 (142); and in the interpretation of a will the true inquiry is, not what a testator meant to express, but what do the words used express.—Couch, v. Eastman, 29 W. Va. 784.
2 Woerner, at § 414, succinctly states the law relative to ascertaining the meaning of wills clearly applicable to the case at bar, by saying: ‘ ‘ The question in expounding a will is not what the testator meant, but what is the meaning of his words. ” As was well said in Sherrod v. Sherrod, 38 Ala. 537, at p. 545: “Certainly, the court cannot resort to conjecture when the terms of the will are of intelligible import. To do so would be to make a will conforming to what it is supposed the testator intended, not to search for the intention in the construction of what is said.”
We can well say, as was said in St. Paul Sanitarium v. Freeman, supra: “There was no' ambiguity in the language of the will, and in such case it must be construed according to the legal import of the language of the will, and the intention of the testator must be drawn therefrom, not the will to be drawn from the intention. ’ ’
The observation of Lord Mansfield, quoted in Pickering v. Langdon, supra, is certainly pertinent: “A court of justice may construe a will, and from *55what is expressed necessarily imply an intent not particularly specified in the words; but we cannot, from arbitrary conjecture, though founded on the highest degree of probability, add to a will or supply the omissions.”
The will construed in Gilmore v. Jenkins, 129 Iowa 686, presents an excellent example of when words will not be supplied for the purpose of expressing the probable intent of a testator. By the fourth paragraph of the will (p. 688) the testator says: “To my five daughters (naming them) I give and bequeath the undivided one-fifth (of lands particularly described).”
The question arose as to whether he intended to devise to his daughters one-fifth éach in the land described, or to all of them one-fifth of such land. Anyone glancing at the paragraph would unquestionably say that it was altogether probable he intended to give each a one-fifth, and yet the supreme court (at p. .691), in discussing the contention that for the purpose of expressing the intention of the testator there should be inserted in the fourth paragraph the word “each,” or “all,” or “several” or “joint,” in order to make it intelligible, said: “We have gone as far as any court in permitting extrinsic evidence to aid in the construction of wills, but have never yet held that such evidence is admissible for the purpose of changing a will, or to aid in the making of a new one, one which the testator intended, but did not, in fact, make.”
The deed cuts no figure.. The testator refers to it merely for the purpose of explaining why he bequeathed to his son only his watch and diamonds, and hence, it does not aid, in the slightest degree, in curing the irreconcilable repugnancy of the paragraphs involved. Aside from this, except in case of ambiguity, the intent of the testator is to be gathered *56from the will itself. — Augustus v. Siebolt, 66 Ky. 156 (159); Gilmore v. Jenkins, supra.
2 Woerner, at § 414, says, in substance, that as the statute requires wills to be in writing, it obviously precludes courts from ascribing to the testator any intention not contained in the written will; and, continuing, says:
“It follows that evidence which, in its nature and effect, is simply explanatory of what the testator has written may be admitted, while none is admissible which, in its nature and effect, is applicable to the purpose of showing merely what he intended to have written.”
In Bulkeley v. Worthington, etc., Society, supra, it was said: “If the expressions of the will are free from ambiguity, they unalterably disclose the intent of the testator, and no extrinsic disclosures of it is in such case permitted.”
The main opinion purports to adopt the cardinal rule, that in construing a will the whole instrument is to be considered. That rule has not been followed, but the will has been changéd by adding words, assumed, upon conjecture, to have been omitted,, with the result that the will construed is one which the court has made for the testator.
Paragraph ten and those prior which are involved are irreconcilably in conflict. None of these paragraphs are ambiguous; on the contrary, they are as explicit and clear as it is possible for the English language to make them; and hence, words supposed to have been • omitted cannot be supplied, nor can extrinsic evidence be'resorted to for the purpose of reconciling the conflict, on the theory that the testator intended something he did not express.
Prom this conclusion it follows that the general bequests made by the paragraphs of the will preceding. paragraph nine- are nullities, and that the legatees *57therein named take nothing thereby. The judgment of the district court should, therefore, be reversed and the cause remanded with directions to enter judgment in accordance with the views expressed in this opinion.
Mr. Justice Campbell concurs in this opinion.